Citation Nr: 1205825	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to June 1978, from February 2000 to March 2000, and from February 2005 to April 2006.  He also served in the National Guard from November 1977 to November 1996.  He was awarded the Combat Action Badge in June 2006 for service in January 2006.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The matter was previously before the Board in July 2010, at which time it was remanded for additional development.  

In its July 2010 remand, the Board also remanded the issues of entitlement to service connection for a back disability, tinnitus, and right leg peripheral neuropathy, including as secondary to a back disability for additional development.  
However, in a September 2011 rating decision, the RO granted service connection for chronic thoracolumbar muscle strain with right lower extremity sciatica. Subsequently, in a November 2011 rating decision, the RO granted service connection for tinnitus.  The Board finds that such actions by the RO are considered full grants of the benefits sought and it no longer has jurisdiction over these issues.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).  As such, the only issue remaining for appellate consideration is that which is found on the coversheet of the decision.

For the reasons discussed below, the claim for entitlement to service connection for left ear hearing loss disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, which is partly due to a lack of clarity in its prior remand instructions as explained below, it is necessary to ensure that there is an adequate record upon which to decide the claim.

The record shows that the Veteran underwent audiometric evaluation in February 2008.  The audiometric readings reflect that he had a left ear hearing loss disability, as reflected by the 40 and 70 decibels at the 3000 and 4000 frequencies.  The examiner noted that induction examination showed normal hearing, but three months later, a more thorough examination showed moderate severe high frequency hearing loss in the left ear which appeared long-standing.  The examiner also referred to subsequent National Guard audiometric tests that showed gradual decline of hearing in the left ear.  However, he did not consider these tests to be relevant to his determination as to whether the Veteran's left ear hearing loss was caused by service because "all exams were related to National Guard time and not active duty." 

In a July 2010 remand, the Board found that the February 2008 VA examiner's rationale was an insufficient one to deny entitlement to service connection for left ear hearing loss because although the tests showing left ear hearing loss were not administered during active service, that did not mean that they were not relevant to a determination as to the etiology of the left ear hearing loss as indicated by the February 2008 VA examiner.  Additionally, the Board found that VA must also consider if left ear hearing loss pre-existed service, and if so whether it was aggravated by service. 

The record reflects that, in response to the Board's directives, the Veteran underwent two VA audiological examination as to the etiology of his left ear hearing loss disability in August 2010, one by an audiologist and one by a physician.  However, neither examination is adequate, for the following reasons.  The audiologist, after examining the Veteran and reviewing the claims file, wrote that the Veteran's left ear hearing loss was not likely caused or aggravated by service.  Her rationale was, "Opinion given based on clinical experience, evidence reviewed in records, and evidence provided by the Veteran."  This rationale is inadequate because it does not explain the reasons for the conclusion of the examiner.  Rather, it merely states generally that it was based on her clinical experience and the evidence.  The physician's August 2010 opinion was based on the fact that there was no shift in hearing levels during service.  However, the Board had also requested that the examiner answer the question of whether hearing loss disability preexisted service.  The Board notes that its own remand instructions were not entirely clear on this point and apologizes for this lack of clarity.

Therefore, remand is warranted for an opinion as to the etiology of the Veteran's left ear hearing loss disability.  Another examination is not required, but may be ordered if the RO/AMC deems it necessary.

Accordingly, the claim for entitlement to service connection for left ear hearing loss disability is REMANDED for the following action:

Obtain an opinion from an audiologist.  An examination is not required but may be ordered if the RO/AMC deems it necessary.  The claims file, including a copy of this Remand, must be sent to the audiologist for review. 

The audiologist should offer an opinion as to the etiology of the left ear hearing loss disability.

The audiologist should note that the Veteran had three periods of active service, February 1978 to June 1978, February 2000 to March 2000, and February 2005 to April 2006.  The audiologist should indicate when the Veteran's left ear hearing loss disability first manifested.  Then, as to each period of service, the audiologist should offer an opinion as to whether, if left ear hearing loss disability preexisted service, it was permanently aggravated beyond its natural progression by such service.  If there was in-service aggravation, please describe the pre-existing baseline level of the disability prior to such aggravation.

The examiner must provide a complete explanation for any opinion reached.  This means explaining the reasons for the conclusion, i.e., the medical facts upon which it was based.  All audiometric test results, including those obtained during National Guard service that was not during the periods of active service should be considered.

2.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

